Filed 2/3/22 P. v. Pell CA4/2
Opinion on remand from Supreme Court

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073565

 v.                                                                      (Super.Ct.No. INF1401951)

 TRENT WILLIAM PELL,                                                     OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Johnnetta E. Anderson,

Judge. Affirmed in part; reversed in part with directions.

         Goldstein Legal Office and Elana Goldstein for Defendant and Appellant.

         Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief

Assistant Attorney General, Julie L. Garland and Daniel Rogers, Assistant Attorneys

General, Eric A. Swenson, Kristine A. Gutierrez, Allison V. Acosta and Jennifer B.

Truong, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       While at a pool party, appellant Trent Pell tried to have sex with Jane Doe, who’d

had too much to drink and had passed out on a bed. Doe’s friends walked in on Pell as he

stood over Doe with his pants down. They testified he appeared to be having intercourse

with their friend but stopped when interrupted and fled. A jury convicted Pell of

attempted rape of an unconscious person, assault with intent to rape an unconscious

person, and sexual battery. The trial judge, Riverside County Superior Court Judge

Johnetta E. Anderson, sentenced Pell to four years in prison for the assault with intent to

rape an unconscious person—the longest potential term of imprisonment—and stayed the

sentences for his other offenses.

       Pell identifies four errors he says undermine the verdict: (1) the trial judge

shouldn’t have instructed the jury on attempted rape of an unconscious person because it

is not a lesser included offense of rape of an unconscious person, (2) the prosecutor

committed misconduct by asking an officer on redirect examination about the issuance of

a $1 million arrest warrant bond and the prospect of having to extradite appellant from

Michigan, (3) the trial judge abused her discretion when she denied his request to

impeach Doe with the fact that she filed a civil lawsuit against him and received a

settlement payment, and (4) the judge assigned to this case for pretrial matters abused his

discretion when he denied his motion for discovery of the personnel records of a police

officer who investigated his case and had later been charged with felony assault under the

color of authority. We conclude there was no error and, in any event, the rulings were

harmless even if erroneous.



                                              2
       After we issued an opinion affirming the judgment, an amendment to section 654

subdivision (a) gave trial judges new discretion, where “[a]n act or omission that is

punishable in different ways by different provisions,” to impose punishment under any of

the applicable provisions. (Pen. Code, § 654(a), as amended by Stats. 2021, ch. 441, § 1

(AB 518), effective Jan. 1, 2022.) Prior to this change, the trial court was required to

impose the longest potential term of imprisonment.

       Pell sought the benefit of the new law in a petition for review in the California

Supreme Court. On December 15, 2021, the Court granted review and directed us to

reconsider the matter in view of this change to the sentencing law. We conclude the new

law applies to Pell’s case, and he is entitled to be resentenced by a judge exercising the

new sentencing discretion.

       We therefore affirm the judgment of conviction but reverse the sentence and

remand for resentencing.

                                              I

                                          FACTS

       A. The Incident

       On June 16, 2014, Jane Doe, who was 20 years old at the time, attended a pool

party at a friend’s house. Pell also attended the party. Doe’s friends knew him from a

local college baseball team, but they had never spoken to him. Pell repeatedly told Doe

how attractive she was over the course of the night.




                                              3
       By early evening, Doe was noticeably intoxicated. She had consumed nearly half

the bottle of whiskey she brought with her. Her friends Katie K. and Jennifer R. noticed

she was stumbling and slurring her words, so they gave her water and took her to lie

down in their friend’s bedroom. Katie and Jennifer returned to check on Doe three or four

times, about every 15 minutes. They noticed during one checkup that Doe had vomited

into the trash can they placed near the bed.

       When they returned again later, they found the bedroom door locked. They

managed to get the door unlocked, and inside Jennifer found Pell kneeling on the bed

with his boxers around his ankles in front of Doe, who was lying flat on her back, naked

from the waist down. Jennifer said Pell appeared to be thrusting inside Doe. Jennifer

started yelling Doe’s name, but she didn’t respond. She also didn’t appear to be

participating in the sex act. When he heard Doe’s friends, Pell quickly stood up, pulled up

his pants, turned, and said, “Nothing happened, nothing happened.”

       Jennifer tried to block Pell from leaving the room and screamed for help. When

her friend Miles responded, she told him what she saw, and Miles punched Pell in the

face. Pell then fled from the house. Meanwhile, Katie tried to put Doe’s bikini bottoms

back on her, which was difficult because Doe wasn’t moving and was just “dead weight.”

The friends managed to wake Doe up and ask her if she wanted to call the police, but Doe

said she didn’t know what had happened.

       Jennifer called 911 and reported she “just witnessed a guy rape a girl.” While she

was making the call, Doe expressed confusion and thought they were calling the police



                                               4
about underage drinking. Katie warned Doe might not want the police involved, and

Jennifer told the dispatcher, “It’s okay, never mind. Everything’s fine” and hung up.

       The police arrived at the house at 6:45 p.m., and Doe’s parents took her to the

hospital for a sexual assault forensic exam. Doe was too intoxicated to give a statement.

The nurse who conducted the exam noticed Doe wore her bikini bottoms inside out and

backwards. No semen or sperm cells were recovered from Doe’s bikini or the vaginal or

cervical swabs. However, Pell was identified as a DNA contributor in a swab of one of

Doe’s breasts. A criminalist testified Doe’s blood alcohol concentration at the time of the

incident could have been as high as .19 percent or as low as .13 percent.

       B. Pell Flees California

       A few days later, in Michigan, Officer John F. received a call from Pell’s mother

and aunt, who claimed they were being stalked and intimidated by an unknown person.

The officer spoke with Pell, and he said he was in hiding because he believed he was

being pursued by the Portuguese Mafia. He said the owner of his baseball team had told

him the mafia was looking for him because of the pool party incident and recommended

he leave California. The officer called the Indio Police Department to inquire about the

Portuguese Mafia, but they told him the Portuguese Mafia did not have any presence in

Southern California.

       C. Defense Case

       The owner of Pell’s summer baseball team confirmed he told Pell to leave

California. He said one of his employees told him Doe had connections to the Italian



                                             5
Mafia and Pell’s life was in danger. The team owner said he had immediately released

Pell from the baseball team, rented a car for him, and gave him some cash to return home

to Michigan.

       D. Verdict and Sentence

       The Riverside County District Attorney filed an information alleging Pell

committed rape of an unconscious person (§ 261, subd. (a)(4), count 1, unlabeled

statutory citations refer to this code), rape of an intoxicated person (§ 261, subd. (a)(3),

count 2), and assault with the intent to commit rape of an unconscious or intoxicated

person (§ 220, subd. (a), count 3), and sexual battery (§ 243.4, subd. (e)(1), count 4).

       A jury found Pell not guilty of rape of an unconscious person (count 1) and rape of

an intoxicated person (count 2) but convicted him of attempted rape of an unconscious

person, assault with intent to commit rape of an unconscious or intoxicated person (count

3), and sexual battery (count 4).

       The trial judge sentenced Pell to four years in state prison. The trial judge imposed

the mid-term sentence of four years for count three, the mid-term sentence of three years

for count one, and a one year sentence for count four. At the time, the law directed “[a]n

act or omission that is punishable in different ways by different provisions of law shall be

punished under the provision that provides for the longest potential term of

imprisonment, but in no case shall the act or omission be punished under more than one

provision.” (§ 654(a), italics added.) Accordingly, the trial judge sentenced Pell to four

years in state prison based on the conviction for count three and stayed the sentences for



                                              6
counts one and four.{2CT 572; 7RT 1171}

       Pell filed a timely notice of appeal.

                                               II

                                        ANALYSIS

       A. Instruction on Attempted Rape of an Unconscious Person

       Pell argues the trial judge, Riverside County Superior Court Judge Johnnetta E.

Anderson, erred by instructing the jury on attempted rape of an unconscious person. He

argues attempted rape of an unconscious person is not a lesser included offense because

attempt requires specific intent, but the completed crime requires only general intent.

              1. Additional background

       At the conference on jury instructions, the prosecutor requested an instruction on

attempted rape of an unconscious person as a lesser included offense of count 1 (rape of

an unconscious person) and attempted rape of an intoxicated person as a lesser included

offense of count 2 (rape of an intoxicated person).

       The trial judge refused the attempt instruction as to count 2, because “there is no

such thing as attempted rape of an intoxicated woman.” Defense counsel argued the same

principle applied to count 1 because the completed rape offense required general intent

while attempt required specific intent and was therefore not a lesser included offense. The

trial judge concluded there was no authority holding attempted rape of an unconscious

person was not a lesser included offense and instructed the jury on attempt as to count 1

but not as to count 2.



                                               7
       The jury acquitted Pell of rape of an unconscious person but convicted him of

attempted rape of an unconscious person, which the jury verdict form identified as a

lesser included offense.

              2. Analysis

       The Legislature has provided that a “jury . . . may find the defendant guilty of any

offense, the commission of which is necessarily included in that with which he is

charged, or of an attempt to commit the offense.” (§ 1159, italics added.) This language

explicitly allows prosecutors to try the accused of both charged offenses and attempts to

commit those offenses. (People v. Fontenot (2019) 8 Cal.5th 57, 64 (Fontenot).)

       What that means is it’s irrelevant whether attempted rape of an unconscious

person is a lesser included offense of rape of an unconscious person. The jury was

permitted to consider the attempt charge and find Pell guilty of the offense either way.

The only wrinkle is that attempt convictions do require proof that the defendant

specifically intended the offense, even if the underlying offense doesn’t require such

proof. That is, for general intent crimes, attempts require the additional element of

specific intent, which “serves to distinguish a step towards a completed crime from other

behavior.” (Fontenot, supra, 8 Cal.5th at p. 76.) A conviction for attempt requires that the

People prove the additional intent element beyond a reasonable doubt. (Id. at pp. 65-66.)

       Here, the trial judge properly instructed the jury they could convict Pell of attempt

with respect to count 1 only if they found Pell has specific intent to commit the

underlying offense. The judge instructed the jury that to prove Pell was guilty of



                                             8
attempted rape of an unconscious person, “the People must prove that: [¶] 1. The

defendant took a direct but ineffective step toward committing” rape of an unconscious

person and “2. The defendant intended to commit Rape of [an] Unconscious” person. The

judge also instructed the jury on the difference between general intent and specific intent

crimes, and that to find Pell guilty of attempted rape of an unconscious person they would

have to find he committed the attempt with specific intent.

       That’s all that’s required for a defendant to be convicted of the attempt in this

case. Section 1159 specifically says a defendant can be convicted of any offense that is a

lesser included offense of the charged crime “or of an attempt” to commit the charged

crime. (Italics added.) Fontenot makes clear that proving attempt requires that the jury be

instructed on the additional specific intent element, and that the jury find specific intent

beyond a reasonable doubt. (Fontenot, supra, 8 Cal.5th at p. 76.)

       People v. Bailey (2012) 54 Cal.4th 740 is not to the contrary. As the Supreme

Court explained in Fontenot, the jurors in that case were never instructed on the specific

intent required for an attempted escape conviction. (Fontenot, supra, 8 Cal.5th at pp. 71-

72.) As a result, when the Court overturned the underlying escape conviction, reducing it

to attempted escape was not an option simply because the jury did not consider whether

the defendant has specific intent, much less find that he did.

       While it’s true the trial judge in this case, working without the benefit of the

explanation now available in Fontenot, improperly focused on whether attempted rape of

an unconscious person was a lesser included offense, the judge nevertheless properly



                                              9
instructed the jury on attempt under section 1159 and on specific intent. We presume the

jury followed these instructions and, like the jury in Fontenot, properly considered and

found every element of attempt. (Fontenot, supra, 8 Cal.5th at p. 73.)

       B. Prosecutorial Misconduct

       Pell argues the prosecutor should not have asked an officer on redirect

examination about the $1 million arrest warrant bond and the process for extraditing

appellant from Michigan. He argues the admission of this testimony—despite a corrective

instruction—constituted prejudicial prosecutorial misconduct.

                 1. Additional background

       During the cross-examination of an investigating police officer, defense counsel

asked a series of questions designed to neutralize the fact that Pell appeared to have fled

to Michigan after assaulting Doe. Defense counsel got the officer to acknowledge that

when Pell left California for Michigan and for several days afterward, the district attorney

had not filed a complaint against Pell. He also elicited testimony acknowledging the

police had Pell’s Michigan identification card but didn’t try to call Pell or his family and

no one had advised Pell not to leave California. He also elicited testimony that it was

Pell’s family who initiated contact with law enforcement by reaching out to the police in

Michigan. The suggestion was both that Pell may have left for reasons other than to flee

prosecution and that the prosecutors had not conducted a prompt or adequate

investigation.




                                             10
       On redirect, the prosecutor asked the officer questions to explain how pursuing a

suspect out of state would draw out the process of investigating an offense and charging a

suspect. The officer explained the investigation had been more difficult than defense

counsel had implied because of the nature of the offense and the fact that it appeared Pell

had fled the state. He said they first interviewed the victim and witnesses and confirmed

Pell had left the state before concluding the charges were warranted. The prosecutor then

asked whether the police would need to have appellant extradited from Michigan after he

was charged. The sergeant said they would and added he didn’t have the power to go to

Michigan to arrest appellant himself. The prosecutor next asked, “But, for example, in

this case, the arrest warrant was issued—the $1 million warrant?” The sergeant

confirmed the amount, and the prosecutor asked, “And he organized a bondsman to post

bond without ever having to be placed in custody; is that correct?” The sergeant

confirmed that was the case.

       Defense counsel objected the testimony was irrelevant and inaccurate. The court

sustained the objection “on other grounds” and ordered the answer stricken. Defense

counsel then objected the testimony was unfairly prejudicial under Evidence Code

section 352. The prosecutor responded the evidence was “part of the judicial record,”

requested judicial notice, and argued defense counsel had opened the door to the evidence

by questioning the investigating officer about the timeliness and thoroughness of the

investigation. At that point, the trial judge excused the jury.




                                              11
       The judge then explained to defense counsel that she was inclined to permit the

prosecutor to discuss the fact that Pell was not in custody and was in another state but

exclude the dollar amount of the arrest warrant bond as irrelevant. The prosecutor

explained that a judge had in fact set an arrest warrant bond at $1 million. However, Pell

managed to post bond early before the judge increased the amount to $1 million, so he

paid a lesser amount and received an arraignment date without being taken into custody.

She also said the extradition process would have taken longer to complete because Pell

wasn’t in custody. The prosecutor believed this information was relevant to rebut defense

counsel’s suggestion that law enforcement’s investigation was delayed.

       The judge stood by her initial position, ruling the prosecutor could ask about how

the police conducted the investigation and what they did to ensure the charges were

justified. However, she barred testimony about the dollar amount of the arrest warrant

bond because it was “not unique to this defendant,” could give the jury the wrong

impression, and was therefore unfairly prejudicial.

       Defense counsel asked the judge to admonish the jury regarding inaccuracies in

the testimony. He represented Pell had posted a bond worth only $200,000 and had never

been extradited. The judge said she would instruct the jury to disregard all testimony

about the bond. However, she said it was already clear from the sergeant’s testimony that

appellant was not actually extradited. “[I]t was clear from the officer’s testimony—he

was very forthcoming—that he believed that he had come back voluntarily, that there was

no extradition. So we’ll leave it at that, and we won’t talk about that anymore.”



                                            12
       The prosecutor clarified the bond amount was set at $1 million prior to

arraignment, but it had been reduced to $200,000 at arraignment. She added, “[I]t was not

my intent to put something that was inappropriate in front of the jury,” but emphasized

she believed defense counsel had opened the door to testimony to explain the extended

process in the case by asking questions designed to suggest there was “a lack of effort on

behalf of the investigating agency and the D.A.’s office to be able to get a case initiated.”

The court responded, “I do not believe there was intentional ill will on the part of the

prosecution.”

       The court proposed to tell the jury to “disregard any questions or testimony in

regard to an alleged bond and not consider it for any purpose.” The court read the

transcript of testimony and pointed out the witness had not testified Pell posted a $1

million bond. Defense counsel responded the testimony still left the impression that

appellant had that much money, which was inflammatory and incorrect. The judge

explained the record was clear Pell had returned voluntarily and the officer’s concern

about extradition as a potential procedural step in his investigation was relevant and not

unfairly prejudicial.

       When the jury returned, the judge instructed them “to disregard any question or

testimony in regards to an arrest warrant amount or the alleged bond amount in this case.

And the jury is not to consider it for any purpose whatsoever. Understood?” The jury

responded affirmatively.




                                             13
              2. Analysis of prosecutorial misconduct

       “A prosecutor’s conduct violates the Fourteenth Amendment to the federal

Constitution when it infects the trial with such unfairness as to make the conviction a

denial of due process. Conduct by a prosecutor that does not render a criminal trial

fundamentally unfair is prosecutorial misconduct under state law only if it involves the

use of deceptive or reprehensible methods to attempt to persuade either the trial court or

the jury. (People v. Morales (2001) 25 Cal.4th 34, 44.) Prosecutorial misconduct does not

require a finding of bad faith. (See People v. Hill (1998) 17 Cal.4th 800, 822, 829.)

       “Although it is misconduct for a prosecutor intentionally to elicit inadmissible

testimony, merely eliciting evidence is not misconduct.” (People v. Scott (1997) 15

Cal.4th 1188, 1218 [cleaned up]; see also People v. Samayoa (1997) 15 Cal.4th 795, 854

[posing questions of questionable relevance not prosecutorial error].) Here, the record

does not demonstrate the prosecutor thought she was eliciting inadmissible evidence

when she asked about extradition or the amount of appellant’s arrest warrant bond. She

explained she believed these procedural details were fair points to rebut defense counsel’s

suggestion in cross-examining the investigating officer, that authorities had investigated

the case too slowly and inadequately. The procedures the authorities had to go through to

investigate and charge a person who had left the state, which included initial steps to

extradite Pell from Michigan, would have been time-consuming. While we agree with the

trial judge’s determination that testimony about the amount of the arrest warrant bond

should not have been admitted because of its minimal relevance and potential to inflame



                                            14
passions against Pell, we conclude the trial judge effectively addressed the problem by

instructing the jury “to disregard any question or testimony in regards to the arrest

warrant amount or the alleged bond amount in this case. And the jury is not to consider it

for any purpose whatsoever.”

       To the extent Pell’s “real argument is that the evidence was inadmissible,” there

was no error. (People v. Scott, supra, 15 Cal.4th at p. 1218 [absent evidence the

prosecutor intentionally elicited inadmissible evidence, defendant’s argument concerned

whether the evidence was admissible].) The trial judge agreed with Pell’s concerns about

disclosing the amount of the arrest warrant bond, sustained his objection, and instructed

the jury to disregard that testimony. Meanwhile, as the trial judge correctly pointed out,

the investigating officer did not testify that Pell had in fact posted a $1 million bond or

that police had in fact had to extradite him to get him to California. On the contrary, the

record was clear Pell turned himself in voluntarily and the court excluded any evidence

that Pell had paid a bond in any amount. Thus, the only problem testimony concerned the

revelation that a court had issued a $1 million arrest warrant bond. We conclude the trial

judge reasonably determined that misstep could be cured by instructing the jury to

disregard testimony and not to consider that evidence for any purpose.

       Even if the prosecutor did commit misconduct, we would conclude the

introduction of testimony about the arrest warrant bond amount and the potential that

police would have to extradite Pell was harmless. Defense counsel objected to the

introduction of this evidence immediately and effectively. After a discussion outside the



                                             15
presence of the jury, the trial judge decided the record was clear that Pell had not been

extradited. She also decided that she should instruct the jury to disregard any testimony

about the amount of the bond. When a trial judge sustains an objection, we presume any

prejudice arising from the question is abated. (People v. Dykes (2009) 46 Cal.4th 731,

764.) But the trial judge went further. She instructed the jury to disregard the testimony

entirely, and we presume the jury followed that instruction. (People v. Sanchez (2001) 26

Cal.4th 834, 852.) If Pell had his way, his counsel would have presented evidence on the

full history of the various bond amounts that were in fact set. So, the jury would have

learned the bond was in fact set at $1 million at one point and that Pell posted a $200,000

bond. Thus, not only can Pell not show the judge’s admonishment failed to cure any

prejudice, the ruling likely saved him from the introduction of additional prejudicial

information.

       It’s also important that the circumstances of the investigation and Pell’s arrest

were collateral issues. A reasonable jury would have understood the investigator’s

testimony about needing to have Pell extradited from Michigan to arrest him, the process

of obtaining an arrest warrant with a bond amount, and the unusual course Pell followed

of posting bond without being placed in custody were meant to explain why Pell was not

arrested immediately. These issues had minimal bearing on whether the jury believed Pell

committed the sexual assault of Doe.

       Pell emphasizes that the trial judge herself recognized introducing the amount of

the bond posed a danger of prejudice. He points to the judge’s comment, “I don’t want to



                                             16
hear anything about how much the bond was and all this as though this is something

that’s just so unique to this defendant . . . . This is something not unique to this defendant.

I think that it is prejudicial to allow you to get into that line of questioning.” This

quotation isn’t as revealing as Pell makes out. The trial judge was considering whether to

admit the evidence under Evidence Code section 352, which permits the exclusion of

relevant evidence if its probative value is substantially outweighed by the risk of

prejudice to the defendant. But “prejudice” in this context doesn’t mean what it means in

the context of deciding whether an error was harmful on appellate review.

       Under Evidence Code section 352, what’s important is whether, in the trial judge’s

judgment, the evidence is inflammatory or likely to confuse the jury and distract from the

real issues on trial. (E.g., People v. Jennings (2000) 81 Cal.App.4th 1301, 1314.) What’s

important on appellate review is whether, in our judgment, an erroneous decision to

admit evidence prejudicial in that sense may have had an effect on the outcome, because

there is a reasonable probability the defendant would have received a more favorable

result if the evidence had been excluded. (E.g. People v. Munoz (2019) 31 Cal.App.5th

143, 168.) It is common for appellate courts to conclude the admission of evidence posed

a great danger of prejudice within the meaning of Evidence Code section 352, but

nevertheless decide the admission was harmless within the meaning of article VI, section

13 of the California Constitution. (E.g., People v. Frank (1985) 38 Cal.3d 711, 731-732.)




                                              17
       C. Evidence of Doe’s Civil Lawsuit and Settlement

       Pell argues the trial judge abused her discretion by denying his request to impeach

Doe with the fact that she had filed a civil lawsuit against him and the owners of the

home where the assault occurred and received a settlement payment.

               1. Additional background

       The prosecutor filed a motion to exclude evidence that Doe filed a civil lawsuit

against Pell and recovered a monetary settlement. Pell argued these facts were relevant to

show Doe’s “motive for perhaps not being forthright or her decision to press charges and

pursue this case.” Defense counsel emphasized Doe hadn’t wanted to prosecute the case

in the beginning and suggested the evidence that she ultimately recovered a settlement in

a civil suit showed she was motivated by money, not the truth of the allegations against

Pell. The trial judge asked how the lawsuit showed Doe wasn’t being forthright when she

had already recovered a settlement. Defense counsel responded, “she doesn’t want to

contradict prior statements she made in the civil case . . . [and] [s]he is not that set on

pursuing this [prosecution].”

       Initially, the judge agreed with defense counsel and ruled Pell could question Doe

about the civil lawsuit. “[B]oth sides are entitled to let the jury be aware of any bias or

motive or any interest that might exist in the case because it goes to the witness’s

credibility.” She concluded the evidence had probative value and was not unduly

prejudicial.




                                              18
       The parties then discussed how much information about the lawsuit would be

admitted at trial. Defense counsel said the defense would limit itself to impeaching Doe

by pointing out that she had initiated a lawsuit. “I have no intention of introducing the

settlement amount. . . . My sole purpose in discussing this lawsuit is her bias . . . [¶] . . .

You filed a lawsuit and you didn’t want anyone to know about that. You waited. I am

going to get into her bias and motive. That’s it. I am not going to go into the weeds of it.”

The prosecution objected that opening those issues would make it necessary to go into

more details—“That [the lawsuit] was initiated, that the case was not closed, that there

was a settlement in the case, and there was payment to [Doe]. I think it is very relevant,

bring up the fact, quote/unquote, ‘let the defense depict her as a gold digger,’ [then] it is

relevant to know that she, in fact, got a settlement.” The prosecution also argued it was

relevant that the homeowner’s insurance company paid the settlement amount.

       The trial judge then asked, “So you want to bolster her veracity by saying she was

paid off by insurance adjusters?” The prosecutor responded, “No. What I would like to do

is not have it be mentioned at all.” Despite these objections, the trial judge concluded

defense counsel “can inquire into whether [Doe] filed a civil suit against Mr. Pell. That’s

the way it will be left.” The judge reconfirmed her ruling that the evidence was

admissible and not unduly prejudicial but invited the parties to brief whether she should

instruct the jury on how to consider the evidence.

       Defense counsel later clarified that, although Doe received a settlement of over

$100,000, she had also sued the owners of the home where the incident occurred, and it



                                               19
was their homeowner’s insurance policy who paid. Defense counsel represented that Pell

neither settled nor paid Doe.

       The next day, the judge announced she was leaning toward reconsidering her order

and barring the evidence concerning the civil suit. She explained her view that testimony

that a civil suit was pending would be relevant to bias but said she had come to doubt

whether a lawsuit that had settled would be as probative. “If it were pending then the

argument could be made that the alleged victim is testifying in a certain manner because

she’s expecting to gain something in a civil suit. [¶] So I need for the defense to be very

clear to me in terms of how the civil suit . . . plays any role in the alleged victim’s motive

or bias.”

       Defense counsel argued Doe originally expressed no interest in calling the police

or pursuing a criminal investigation and suggested she may have changed her mind

because she had a financial incentive to do so. He suggested she had to continue

participating in the criminal case because she had “already started this ball rolling” and

“can’t go against her prior claims now.” The trial judge pointed out Doe had changed her

mind and participated in the law enforcement investigation long before she initiated her

civil lawsuit. Defense counsel asserted “the motive for pursuing the criminal was to gain

leverage in civil.” The trial judge expressed concern that telling the jury about the civil

suit would open the question of what happened in that suit. Defense counsel proposed

telling the jury simply that it was “not pending any longer.”




                                             20
       In the end, the trial judge changed her mind about the evidence and excluded any

mention of the civil suit. “I am going to deny the request for you to get into the fact that

she requested a civil suit. I don’t see probative value to it. I think it is unduly prejudicial

in the consumption of time, I do think would be undue consumption of time. So I am

reversing myself.”

              2. Analysis

       “‘Evidence showing a witness’s bias or prejudice or which goes to his credibility,

veracity or motive may be elicited during cross-examination.’” (People v. Carpenter

(1999) 21 Cal.4th 1016, 1054.) Cross-examination is subject to restriction under

Evidence Code section 352 if it is cumulative or if it constitutes impeachment on

collateral issues. (People v. Mincey (1992) 2 Cal.4th 408, 440.) The trial judge has wide

discretion under Evidence Code section 352 to limit cross-examination on issues which

have only marginal probative value. (People v. Wheeler (1992) 4 Cal.4th 284, 295-296.)

“Moreover, reliance on Evidence Code section 352 to exclude evidence of marginal

impeachment value that would entail the undue consumption of time generally does not

contravene a defendant’s constitutional rights to confrontation and cross-examination.”

(People v. Brown (2003) 31 Cal.4th 518, 545.)

       We review the trial judge’s determination for abuse of discretion and reverse only

if the judge has exercised her discretion in an arbitrary, capricious, or patently absurd

manner resulting in a manifest miscarriage of justice. (People v. Rodrigues (1994) 8

Cal.4th 1060, 1124-1125.)



                                               21
       We conclude the trial judge exercised her discretion appropriately. The evidence

that Doe had filed a civil lawsuit against Pell for the assault was at best marginally

relevant. Critical here, as the trial judge concluded, was the fact that the civil case had

settled before the trial in this case, meaning Doe no longer had any financial incentive to

falsely testify or fabricate allegations. Defense counsel speculated she may have wished

to maintain consistency with her claims in the civil lawsuit, but absent some indication

that the settlement could be unwound if the criminal trial failed, that is too speculative a

basis for opening the trial testimony on a collateral issue.

       More importantly, as the trial court explained, informing the jury about the civil

lawsuit would have opened the door to testimony and instructions regarding the

inferences that the jury could and could not draw from that evidence. Either way,

admitting the evidence would have required the expenditure of time not warranted by

evidence of such marginal probative value. (See People v. Brown, supra, 31 Cal.4th at

p. 545.) Against that background, we can’t conclude the trial judge acted arbitrarily when

she excluded the evidence. (People v. Rodrigues, supra, 8 Cal.4th at pp. 1124-1125.)

       We also conclude any error was harmless. (People v. Snow (2003) 30 Cal.4th 43,

90.) The prosecutor’s case leaned most heavily on the testimony of Doe’s two friends

who walked into the room and saw appellant with his pants down while Doe was passed

out on the bed. Doe herself didn’t remember the events. Thus, undermining her

credibility would have left the strongest evidence against Pell untouched. As a result, we

conclude there’s no reasonable probability Pell would have realized a more favorable



                                              22
result had his counsel been allowed to question Doe about the civil lawsuit.

       D. Denial of Pell’s Pitchess Motion

       Pell argues the judge who heard his pretrial motion under Pitchess v. Superior

Court (1974) 11 Cal.3d 531 (Pitchess) abused his discretion when he refused to order

discovery of the personnel records of a police officer who investigated his case. The

prosecutor had informed defense counsel the officer had been charged with felony assault

under the color of authority, and Pell speculated the officer’s personnel files might

contain evidence that would undermine his credibility.

              1. Additional background

       Before trial, Pell filed a motion to compel discovery of the personnel records of an

Indio police officer involved in the case. The officer had recently been charged with

felony assault under the color of authority after being “caught on videotape assaulting a

man while on duty” and “kick[ing] the victim in the face.”

       The officer in question was one of the first officers to respond to investigate the

incident in this case, and he interviewed witnesses, collected evidence, and prepared

reports. Pell argued the officer’s “character for truth and veracity” had been called into

question and that he was “entitled to know whether or not [the officer] has engaged in

any other similar behavior that could further erode his credibility.” He also argued the

assault allegation against the officer entitled him to “evidence of other acts [that are]

similar,” “any other acts that may indicate moral turpitude,” and “all potentially

exculpatory materials.” The City of Indio opposed the motion, arguing Pell had failed to



                                             23
show good cause because he hadn’t plausibly explained how the protected records were

relevant.

       At the hearing, the presiding judge, Riverside County Superior Court Judge Dale

R. Wells, indicated he was inclined to deny the motion. “I’m sympathetic to the reasons

for filing the motion as set forth in the motion; however, I do not think it complies with

the statutory requirement to show a plausible factual scenario that’s internally consistent

as to how the felony charges against [the officer] relate to this particular case.”

       Defense counsel argued the assault charges “put in question his character for

truthfulness.” The judge responded, “[F]elony charges have been filed against the officer

[] for excessive force, not for, you know, falsifying a report.” Defense counsel responded,

“we would be willing to reasonably limit it if the court were to at least be willing to look

in camera through that officer’s file and determine if there’s anything there that reflects

on his character for truthfulness or accuracy in reporting.” She also said, “[W]e do deny

the accuracy of the reporting in the police reports in this case,” but acknowledged

“there’s no specific factual scenario.”

       The judge denied the motion without prejudice, explaining, “You didn’t give me a

plausible factual scenario that would allow me to look into specific allegations. In the

way [the motion is] drafted, it does kind of look like a fishing expedition.”

              2. Analysis

       A criminal defendant is entitled to discovery of information in the personnel

records of a police officer accused of misconduct only on a showing of good cause.



                                              24
(Warrick v. Superior Court (2005) 35 Cal.4th 1011, 1016 (Warrick).) By requiring a

showing of good cause, the Pitchess procedure balances a defendant’s right to discovery

of all information pertinent to his defense and a peace officer’s right to privacy. (City of

Santa Cruz v. Municipal Court (1989) 49 Cal.3d 74, 81-84 (City of Santa Cruz).)

       “Good cause for discovery exists when the defendant shows both materiality to the

subject matter of the pending litigation and a reasonable belief that the agency has the

type of information sought. A showing of good cause is measured by relatively relaxed

standards that serve to insure the production for trial court review of all potentially

relevant documents.” (Warrick, supra, 35 Cal.4th at p. 1016 [cleaned up].) This two-part

showing is a “relatively low threshold for discovery.” (City of Santa Cruz, supra, 49

Cal.3d at p. 83.)

       “To show good cause[,] . . . defense counsel’s declaration in support of a Pitchess

motion must propose a defense or defenses to the pending charges. The declaration must

articulate how the discovery sought may lead to relevant evidence or may itself be

admissible direct or impeachment evidence [citations] that would support those proposed

defenses.” (Warrick, supra, 35 Cal.4th at p. 1024.) The trial judge then must determine

“whether defendant’s averments, viewed in conjunction with the police reports and any

other documents, suffice to establish a plausible factual foundation for the alleged officer

misconduct and to articulate a valid theory as to how the information sought might be

admissible at trial.” (Warrick, at p. 1025 [cleaned up].) The allegations in the defense

declaration must be factually specific and tailored to support the claim of officer



                                             25
misconduct. (Id. at p. 1027.) In addition, the allegations must be internally consistent and

support the defense. (Id. at pp. 1025-1026.)

       We review the judge’s order denying the motion for an abuse of discretion,

reversing only where the judge acted arbitrarily. (People v. Lewis and Oliver (2006) 39

Cal.4th 970, 992.)

       We conclude Pell didn’t show good cause for discovery of the officer’s personnel

records. Pell supported his motion with a declaration which summarily cited the officer’s

assault charge and concluded the officer’s personnel file might include evidence of

dishonesty or other assaults. The declaration supplied no basis for believing the officer’s

personnel file did in fact contain such information. Nor did the declaration show a logical

connection between the alleged assault and Pell’s defense. Pell neither alleged the officer

had committed an assault in this case, nor that the officer had falsified his report. When

asked at the hearing to draw the connection between the assault charges the officer faced

in another case and concern about the officer’s truthfulness or potential misconduct in

this case, defense counsel asked the court to “look in camera through that officer’s file

and determine if there’s anything there that reflects on his character for truthfulness or

accuracy in reporting.” In short, as the judge concluded, it appeared Pell’s counsel was on

a fishing expedition, hoping to uncover evidence indicating the officer’s untruthfulness

based on the fact that he had committed other bad acts. The judge did not act arbitrarily in

concluding Pell had not shown good cause for the discovery.




                                               26
       Nor can Pell establish he was prejudiced by the denial of his motion. (People v.

Samuels (2005) 36 Cal.4th 96, 110 [“[E]ven if the trial court erred because defendant

made a showing of good cause in support of his [Pitchess ] request . . . such error was

harmless”].) Pell speculates “prior instances of dishonesty, perjury, planting of evidence,

and fabrication of facts and police reports” would have damaged the officer’s credibility,

but he has offered no reason to believe that such evidence existed. Speculation is not

enough to establish harm.

       It’s also important that alleging law enforcement had fabricated allegations against

him played no role in his defense. The most important evidence against him came from

the two eyewitnesses who walked in on Pell and saw him with his pants down, standing

over Doe while she was passed out. The officer’s trustworthiness could have had no

impact on the testimony of those witnesses or any of the other evidence against Pell.

       E. Assembly Bill 518

       At the time of Pell’s sentencing, the trial judge was required to impose the longest

potential term of imprisonment, which she did by imposing a four year sentence. The full

sentence consisted of the mid-term of four years for count three, the mid-term of three

years for count one, stayed under section 654(a), and one year for count four, also stayed

under section 654.{2CT 572; 7RT 1171}

       After we issued an opinion affirming the judgment, the Legislature gave trial

judges new discretion, where “[a]n act or omission that is punishable in different ways by

different provisions,” to impose punishment under any of those provisions. (§ 654(a), as



                                            27
amended by Stats. 2021, ch. 441, § 1 (AB 518), effective January 1, 2022.) Pell sought

the benefit of the new law in a petition for review in the California Supreme Court, which

granted review and directed us to reconsider the matter in view of this change to the

sentencing law.

       We asked for supplemental briefing on this issue, and the parties agree the new

sentencing provision applies to Pell’s case because judgment is not final and the

amendment grants the sentencing court new discretion to impose a lesser punishment.

(See People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 309.)

       We agree and conclude remand for resentencing is required because the record

does not reveal “a clear indication that the trial court would not have reduced the

sentence even if at the time of sentencing it had the discretion to do so.” (People v.

Almanza (2018) 24 Cal.App.5th 1104, 1110.)

                                             III

                                      DISPOSITION

       We affirm the judgment of conviction but reverse the sentence and remand for

resentencing.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                SLOUGH
                                                                                         J.
We concur:

MILLER
                  Acting P. J.
RAPHAEL
                            J.


                                             28